

113 HCON 57 IH: Expressing the opposition of the Congress to the Environmental Protection Agency’s proposed rule establishing new source performance standards to limit greenhouse gas emissions from new power plants.
U.S. House of Representatives
2013-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. CON. RES. 57IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2013Mr. Rahall submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONExpressing the opposition of the Congress to the Environmental Protection Agency’s proposed rule establishing new source performance standards to limit greenhouse gas emissions from new power plants.Whereas affordable, abundant, reliable coal-fueled electric energy is essential to the Nation’s economy, jobs, national security, and energy independence;Whereas the Environmental Protection Agency has issued a proposed rule that would limit the Nation’s energy options and lead to increased power costs for American families and businesses;Whereas the proposed rule would be detrimental to the Nation’s coal mining regions and the livelihoods and well-being of American coal miners, their families, and their communities;Whereas the energy and environmental policies of the Administration have stymied private-sector investment in new coal-fueled power plants, undermining the integrity of economic assumptions on which the proposed rule is based;Whereas the Administration has failed to provide sufficient funding and leadership to further the development and broad deployment of carbon capture and sequestration (CCS) technologies, and the only new power plants projected to be equipped to meet the standards under the proposed rule are those that incorporate federally funded CCS technology;Whereas emissions caps in the proposed rule are expected to influence future caps on emissions from existing coal-fueled power plants, natural gas-fired power plants, and manufacturers;Whereas worldwide consumption of coal is expected to increase among China, India, and other foreign competitor nations in the coming decades and the proposed rule will do nothing to address resulting increases in emissions from foreign sources; andWhereas proposed unilateral emissions caps would stifle the Nation’s growth, contribute to trade disadvantages, undermine the Nation’s international competitiveness, and contribute to the loss of American jobs: Now, therefore, be itThat the Congress opposes the Environmental Protection Agency’s rule establishing new source performance standards to limit greenhouse gas emissions from new power plants.